IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RICHARD BRIDGES,

             Appellant,

 v.                                                     Case No. 5D18-973

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 6, 2018

3.853 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Richard E. Bridges, Blountstown, pro se.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED without prejudice to Appellant filing a facially sufficient motion if he can

do so in good faith. See Rosa v. State, 147 So. 3d 583, 584 (Fla. 4th DCA 2014).



COHEN, C.J. and EVANDER and TORPY, JJ., concur.